Opinion by
Judge Pryor :
The appellant, Preston Hendrickson, made application to the county judge of Bell county to grant him license to keep a tavern, with the privilege of retailing spirituous liquors. The application was refused on the ground that a legislative enactment, applicable to Bell and some adjoining counties, prohibited the sale of spirituous liquors within those counties. We find no law authorizing an appeal from] the county court to this court upon such a question.
The appeal may be taken to the circuit court, and there the facts may be agreed, as provided by the code, with a view of bringing the case to this court.
The appeal is therefore dismissed.